IN THE
                         TENTH COURT OF APPEALS

                                No. 10-12-00355-CV

                   IN THE INTEREST OF J.D.H., A CHILD


                     From the County Court at Law No. 2
                            Brazos County, Texas
                     Trial Court No. 11-003151-CV-CCL2


                         MEMORANDUM OPINION


      James E. Polk attempts to appeal from the trial court’s order granting Wayland

Hickman’s motion for summary judgment challenging Polk’s Petition in Intervention.

A motion to dismiss his appeal has now been filed.

      Polk’s motion is granted. The appeal is dismissed. TEX. R. APP. P. 42.1(a)(1).




                                        TOM GRAY
                                        Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed November 29, 2012
[CV06]